Case 3:19-cv-00445-H-WVG Document 8 Filed 04/22/19 PageID.285 Page 1 of 4



1    Don J. Mizerk, Esq. (SBN: 208477)
     HUSCH BLACKWELL LLP
2    120 South Riverside Plaza, Ste. 2200
     Chicago, Illinois 60606
3    Tel: (312) 655-1500
     Fax: (312) 655-1501
4    don.mizerk@huschblackwell.com
5    Attorney for Defendant
     BABY TULA LLC a/k/a NEW BABY TULA LLC
6
7
8                      UNITED STATES DISTRICT COURT
9             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   LILLEBABY, LLC,
                                            No. 3:19-cv-00445-H-WVG
11                Plaintiff,
                                            NOTICE OF PARTY WITH
12   v.                                     FINANCIAL INTEREST
                                            PURSUANT TO CIV. L.R. 40.2
13   BABY TULA LLC a/k/a NEW
     BABY TULA LLC,                         JURY TRIAL DEMANDED
14
                  Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         NOTICE OF PARTY WITH
     No. 3:19-cv-00445-H-WVG                               FINANCIAL INTEREST
                                                       PURSUANT TO CIV. L.R. 40.2
Case 3:19-cv-00445-H-WVG Document 8 Filed 04/22/19 PageID.286 Page 2 of 4



1          Defendant Baby Tula LLC a/k/a New Baby Tula LLC (“Tula”), by and
2    through its counsel, hereby discloses that:
3          1.       Tula is a party with a financial interest in the outcome of this
4    action.
5          2.       The Ergo Baby Carrier Inc.; ERGO Baby Intermediate Holding
6    Corporation; ERGO Baby Holding Corporation; EBP Lifestyle Brands
7    Holdings, Inc.; and Compass Diversified Holdings are direct or indirect
8    parent companies of Tula. Compass Diversified Holdings is a publicly-held
9    corporation.
10         3.       No publicly held company owns 10% or more of Tula’s stock.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 NOTICE OF PARTY WITH
     No. 3:19-cv-00445-H-WVG                  2                    FINANCIAL INTEREST
                                                               PURSUANT TO CIV. L.R. 40.2
Case 3:19-cv-00445-H-WVG Document 8 Filed 04/22/19 PageID.287 Page 3 of 4



1    Date: April 22, 2019            Respectfully submitted,
2
                                     By: /s/Don J. Mizerk
3                                    Don J. Mizerk, Esq. (SBN: 208477)
                                     HUSCH BLACKWELL LLP
4                                    120 South Riverside Plaza, Ste. 2200
                                     Chicago, Illinois 60606
5                                    Tel: (312) 655-1500
                                     Fax: (312) 655-1501
6                                    don.mizerk@huschblackwell.com
7                                    Attorney for Defendant
                                     BABY TULA LLC a/k/a NEW BABY
8
                                     TULA LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       NOTICE OF PARTY WITH
     No. 3:19-cv-00445-H-WVG          3                  FINANCIAL INTEREST
                                                     PURSUANT TO CIV. L.R. 40.2
Case 3:19-cv-00445-H-WVG Document 8 Filed 04/22/19 PageID.288 Page 4 of 4



1                          CERTIFICATE OF SERVICE
2          I hereby certify that on this 22nd day of April, 2019, I caused the foregoing
3    to be filed electronically with the Clerk of Court and to be served via the Court’s
4    Electronic Filing System upon all counsel of record.
5
6                                                  /s/Don J. Mizerk
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              NOTICE OF PARTY WITH
     No. 3:19-cv-00445-H-WVG                4                   FINANCIAL INTEREST
                                                            PURSUANT TO CIV. L.R. 40.2
